DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/4/2019. It is noted, however, that applicant has not filed a certified copy of the CN201920836705.5, CN201910482128.9, CN201920836523.8, CN201910483159.6, CN201920836079.X application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih [64041] on 4/23/2021.
The application has been amended as follows: 

1. (Currently Amended) A lighting apparatus, comprising: 
a housing; 
a supporting structure disposed on an inner surface of the housing; 
a rotating frame disposed within the housing, wherein the rotating frame is rotated on the supporting structure; 
a light emitting assembly comprising a heat sink and a circuit board, and the circuit board configured within the heat sink; 

a guiding frame, wherein the guiding frame is generally ring-shaped, and at least two portions of the guiding frame penetrate through the housing via a plurality of guiding slots of the housing to form the supporting structure, and the rotating frame rests on the portions of the guiding frame, and the light emitting assembly and rotating frame are supported by the supporting structure allowing the light emitting assembly and rotating frame to rotate together on the guiding frame.

2. (Canceled)

3. (Currently Amended) The lighting apparatus of  claim 3, wherein the guiding frame comprises a first top portion, and a first side portion, the first top portion is connected to the first side portion, a guiding element is formed on one end of the first side portion opposite to the first top portion, and the guiding element extends along a direction opposite to a radial direction of the guiding frame.

5. (Currently Amended) The lighting apparatus of claim 3, wherein the rotating frame is generally 

9. (Currently Amended) The lighting apparatus of claim 8, wherein each of the first cantilever and the second cantilever comprises a first connecting portion connected to the first bottom portion and a second connecting portion connected to the first connecting portion and the light 

14. (Currently Amended) The lighting apparatus of claim 13, wherein the lighting fixture connecting structure further comprises an at least one adjusting member, the at least one adjusting member extends along the direction parallel to the longitudinal direction of the bar, a first end of a adjusting member is fixed to a side of the bar, and a second end of the adjusting member is movably fixed to the side of the holding portion.

18.(Currently Amended) The lighting apparatus of claim 17, wherein the end of the plurality of metal terminals is in the plurality of installation slots, and the end of the plurality of metal terminals comprises a fourth side portion and a fifth side portion opposite to the fourth side portion, the fourth side portion and the fifth side portion abut against the plurality of installation slots, a first contact portion and a second contact portion are connected to the first side portion and the second side portion respectively, the first contact portion extends toward the second contact portion, the second contact portion extends toward the first contact portion, and the first contact portion and the second contact portion cooperatively form a horn-shaped through 

20. (Currently Amended) The lighting apparatus of claim 18, wherein the end of the first contact portion has a contact end formed in a round shape.



Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a lighting apparatus, and a light emitting assembly is connected to a rotating frame and is disposed inside a housing, and “a guiding frame, wherein the guiding frame is generally ring-shaped, and at least two portions of the guiding frame penetrate through the housing via a plurality of guiding slots of the housing to form the supporting structure, and the rotating frame rests on the portions of the guiding frame, and the light emitting assembly and rotating frame are supported by the supporting structure allowing the light emitting assembly and rotating frame to rotate together on the guiding frame.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Clark et al. (US 10247393 B2) discloses a light emitting apparatus (303, Fig. 3) disposed inside a housing (104, Fig. 3), a rotating frame (401 and 402, Fig. 4) attached to the light emitting apparatus, and a guiding ring (top opening of housing 104, Fig. 4), and the rotating frame rests on the guiding ring and allows the light emitting apparatus to rotate in a yaw direction (seen in Fig. 4-6). However, Clark does not disclose that the guiding frame contains two portions that penetrate into the housing to form the supporting structure.
Prior art reference Wronski et al., US 2008/0025031 A1 discloses a light emitting apparatus and a rotating disc (125) with guiding slots (135). However, Wronski does not disclose that the guiding frame contains two portions that penetrate into the housing to form the supporting structure.
The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson, US 9004728 B2 discloses a recessed light that can be rotated in place
Engstrom et al., US 2011/0141741 A1 discloses a fixture means with rotating ring
Ziobro et al., US 2005/0183344 discloses a recessed assembly with a guiding ring with slots

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875